Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “comprising or consisting of”.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention).  A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.  Accordingly, it is unclear as to whether the intention here is “comprising” or “consisting of” since there are independent claims that further include additional elements.  
Claims 26-29 recite the limitations “humectant”, “hypromellose”, “mannitol”, and “stearic acid” in line 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 and 22 in which claims 26-29 depend thereon do not recite “humectant”, “hypromellose”, “mannitol”, and “stearic acid”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9, 20-25 and 30-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erstein US 2017/0021010 A1.
Erstein teaches an oral composition such as tablet or capsule comprising peanut flour and carrier such as binder, filler, lubricant, and diluent.  See abstract and paragraphs 0028-0030.  Method for increasing peanut tolerance is found in paragraph 0031 and the claims.  kit is found in paragraphs 0033-0034.  The amount of peanut flour in mg is found in paragraphs 0027 and 0035 and claim 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, 19-25 and 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over Erstein US 2017/0021010 A1, in view of Sha CN 101496902 A.
 	Erstein is relied upon for the reason stated above.  Erstein does not teach the claimed specific carrier including trehalose.  However, the use of trehalose in a food allergy composition is known in the art.  See for example the teaching in Sha.  More specifically, Sha teaches an allergen protection agent, and pharmaceutically acceptable carrier including trehalose.  See abstract and claims.
	Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the composition taught in Erstein to include trehalose as a carrier to obtain the claimed invention.  This is because Sha teaches the use of trehalose in an oral immunotherapy composition is known in the art, and this is because Erstein teaches the desirability to include any conventional carrier.

Claims 1-39 are rejected under 35 U.S.C. 103 as being unpatentable over Erstein US 2017/0021010 A1, in view of Sha CN 101496902 A and Benhamou. WO 2016/020336 A1.
Erstein and Sha is relied upon for the reasons stated above.  Erstein does not teach the claimed specific carriers as well as the specific amount of the elements.  
Benhamou teaches an OIT composition comprising the claimed amount of granulate of food allergen, and carrier.  See claims and examples.  Hydroxypropyl methyl cellulose (hypromellose), and mannitol are found in pages 15-16.  Food allergen includes peanut is found in pages 19-21.  Method for increasing peanut tolerance is found in page 24.  
	Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the composition taught in Erstein to include the carriers in the amount taught in Sha and Benhamou with the expectation of at least similar results.  This is because Sha and Benhamou teach the use of the claimed carriers in an oral immunotherapy composition is known in the art, and this is because Erstein teaches the desirability to include any conventional carrier.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615